Exhibit 10.5

 

PROSIGHT GLOBAL, INC.

 2019 EQUITY INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

This Performance-Based Restricted Stock Unit Award Agreement (this “Award
Agreement”) evidences an award of performance-based restricted stock units
(“PSUs”) by ProSight Global, Inc., a Delaware corporation (together with any
Subsidiary, and any successor entity thereto, the “Company”), under the ProSight
Global, Inc. 2019 Equity Incentive Plan (as amended, supplemented or modified
from time to time, the “Plan”).  Capitalized terms not defined in the Award
Agreement have the meanings given to them in the Plan.

 

 

 

Name of Grantee:

[●] (the “Grantee”).

 

 

Grant Date:

[●] (the “Grant Date”).

 

 

Target PSUs:

[●].  The number of PSUs that will actually vest will be determined based on
achievement of the Performance Metrics below.

 

 

Vesting:

The PSUs will vest on the third anniversary of the Grant Date (the “Vesting
Date”) to the extent that the Performance Metrics (as set forth below) are
satisfied, subject to the Grantee’s continuous Employment by the Company through
the Vesting Date.

Any unvested PSUs will be forfeited upon the Grantee’s termination of
Employment, except:

A.  Upon the Grantee’s death or Disability, the PSUs will immediately vest based
on target performance if the Performance Period is not complete and actual
performance if the Performance Period is complete;

B.  Upon the Grantee’s termination by the Company without Cause or by the
Grantee for Good Reason (other than as described below in connection with a
Change in Control), the service conditions applicable to the PSUs will be waived
and a pro-rated portion of the PSUs will vest on the Vesting Date based on
actual performance with the pro-rated amount determined based on the period of
the Grantee’s Employment from the Grant Date through the Vesting Date;

C.  Upon the Grantee’s termination by the Company without Cause or by the
Grantee for Good Reason, in each case, during the six months preceding or
24-month period following a Change in Control, the PSUs will immediately vest
based on target performance if the Performance Period is not complete and actual
performance if the Performance Period is complete;

 





-1-




 

 

and

 

D.  Upon the Grantee’s Retirement, the service conditions applicable to the PSUs
will be waived and a pro-rated portion of the PSUs will vest on the Vesting Date
based on actual performance with the pro-rated amount determined based on the
period of the Grantee’s Employment from the Grant Date through the Vesting
Date.  For purposes of this Award Agreement, “Retirement”  shall be defined as
the Grantee’s voluntary termination of employment on or after the date the
Grantee has attained sixty (60) years of age and has provided five (5) years of
service to the Company, provided that (i) the Grantee’s combined age plus years
of service to the Company is equal to or greater than seventy (70) and (ii) the
Grantee provided the Company with three (3) months’ prior written notice of his
or her intention to retire after attaining the required age and service
requirements set forth herein and remained employed with the Company during such
three (3) month notice period.

 

 

Performance Period:

January 1, 2020 through December 31, 2022

 

 

Performance Metrics and Vesting Percentage:

The number of PSUs that will vest is subject to the Committee’s assessment of
achievement based on the following Performance Metric(s) established for the
Performance Period.

Performance Metric(s):  [Performance Metrics intentionally omitted.]

 

 

Payment:

The Company will deliver to the Grantee one Share (or, at the election of the
Company, cash equal to the Fair Market Value thereof) for each vested PSU no
later than 30 days after the PSU vests, subject to applicable tax withholding
(such date the Shares are so delivered, a “Payment Date”).

 

 

Dividend Equivalent Rights:

On a Payment Date, the Company will pay to the Grantee a cash amount equal to
the product of (1) all cash dividends or other distributions (other than cash
dividends or other distributions pursuant to which the PSUs were adjusted
pursuant to Section 1.6.3 of the Plan), if any, paid on a Share from the Grant
Date to such Payment Date and (2) the number of Shares delivered to the Grantee
on such Payment Date (including for this purpose any Shares which would have
been delivered on such Payment Date but for being withheld to satisfy tax
withholding obligations).

 





-2-




 

Restrictive Covenants:

Grantee will be subject to the restrictive covenants set forth in Exhibit A,
 provided that if Grantee is subject to restrictive covenants pursuant to an
Employment Agreement (as defined below), the restrictive covenants set forth in
the Employment Agreement shall apply. 

 

 

All Other Terms:

As set forth in the Plan.

 

The Plan is incorporated herein by reference.  Except as otherwise set forth in
the Award Agreement, the Award Agreement and the Plan constitute the entire
agreement and understanding of the parties with respect to the PSUs.  In the
event that any provision of the Award Agreement is inconsistent with the Plan,
the terms of the Plan will control.  Except as specifically provided herein, in
the event that any provision of this Award Agreement is inconsistent with any
employment agreement or similar agreement between the Grantee and the Company
(“Employment Agreement”), the terms of the Employment Agreement will control.

By accepting this award, the Grantee agrees to be subject to the terms and
conditions of the Plan and Award Agreement.

This Award Agreement may be executed in counterparts, which together will
constitute one and the same original.

 

 



-3-




IN WITNESS WHEREOF, the parties have caused this Award Agreement to be duly
executed and effective as of the Grant Date.

 

 

ProSight Global, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF GRANTEE]

 

 

 

 

 

 



 




EXHIBIT A

RESTRICTIVE COVENANTS

Grantee agrees to comply with the following covenants:

1.1       Unauthorized Disclosure.

(a)  Company Information. The Grantee agrees that during the Grantee’s
employment and thereafter, to hold in the strictest confidence, and not to use,
except for the benefit of the Company and its affiliates, or to disclose to any
person, firm or corporation without written authorization of the Board, any
Company Confidential Information (as defined below), except, in all cases, as
otherwise required by applicable law, regulation or legal process. The Grantee
understands that “Company Confidential Information” means any of the following
applicable to the Company and its affiliates: information that relates to the
actual or anticipated business, research or development of the Company, or to
the Company’s technical data, trade secrets, or know-how, including, but not
limited to, research, product plans, or other information regarding the
Company’s products or services and markets therefor, customer or client lists
and customers (including, but not limited to, customers or clients of the
Company on which the Grantee called or with which the Grantee may become
acquainted during the Grantee’s employment), software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, and other business information;
provided, however, that Company Confidential Information does not include any of
the foregoing items to the extent the same have become publicly known and made
generally available through no wrongful act of the Grantee or of others. The
Grantee acknowledges the highly confidential nature of information regarding the
Company’s customers, affiliates, sub-affiliates, employees, agents, independent
contractors, suppliers and consultants and agrees that during the Grantee’s
employment and thereafter, the Grantee shall not use or allow a third party to
use the Company Confidential Information or Associated Third Party Information
(as defined below) to directly or indirectly (i) hire, solicit, recruit, or
induce to leave the employ the Company any employee, agent, independent
contractor or consultant of the Company, (ii) to solicit the business of any
clients or customers of the Company (other than on behalf of the Company) or
(iii) encourage to terminate or alter any relationship between the Company and
any customer, affiliate, sub-affiliate, employee, agent, independent contractor,
supplier, consultant or any other person or company.  Notwithstanding anything
to the contrary in this Agreement or otherwise, nothing in this Agreement or in
any other agreement with or policy of the Company shall be applied or construed
in a manner which limits or interferes with the Grantee’s rights under
applicable law, without notice to or authorization of the Company, to
communicate and cooperate in good faith with any self-regulatory organization or
U.S. federal, state, or local governmental or law enforcement branch, agency,
commission, or entity (collectively, a “Government Entity”) or the purpose of
(i) reporting a possible violation of any U.S. federal, state, or local law or
regulation, (ii) participating in any investigation or proceeding that may be
conducted or managed by any Government Entity, including





A-1




 

by providing documents or other information, or (iii) filing a charge or
complaint with a Government Entity, provided that in each case, such
communications, participation, and disclosures are consistent with applicable
law.  The Grantee is hereby notified that the immunity provisions in Section
1833 of title 18 of the United States Code, known as the Defend Trade Secrets
Act, provide that an individual cannot be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that is made (1) in confidence to federal, state or local government officials,
either directly or indirectly, or to an attorney, and is solely for the purpose
of reporting or investigating a suspected violation of the law, (2) under seal
in a complaint or other document filed in a lawsuit or other proceeding, or (3)
to the Grantee’s attorney in connection with a lawsuit for retaliation for
reporting a suspected violation of law (and the trade secret may be used in the
court proceedings for such lawsuit) as long as any document containing the trade
secret is filed under seal and the trade secret is not disclosed except pursuant
to court order.  All disclosures and activities permitted under this Section
1.1(a) are herein referred to as “Protected Activities.”  Notwithstanding the
foregoing, under no circumstance will Grantee be authorized to disclose any
Confidential Information as to which the Company may assert protections from
disclosure under the attorney-client privilege or the attorney work product
doctrine, without prior written consent of the Company’s General Counsel or
other authorized officer designated by the Company.

(b)  Former Employer Information. The Grantee agrees that during his or her
employment the Grantee will not improperly use, disclose, or induce the Company
to use any proprietary information or trade secrets of any former employer or
other person or entity. Grantee further agrees that the Grantee will not bring
onto the premises of the Company or transfer onto the Company’s technology
systems any unpublished document, proprietary information, or trade secrets
belonging to any such employer, person, or entity unless consented to in writing
by both the Company and such employer, person, or entity.

(c)  Third-Party Information. The Grantee recognizes that the Company may have
received and in the future may receive from third parties associated with the
Company, e.g., the Company’s customers, clients, suppliers, licensors,
licensees, partners, or collaborators (“Associated Third Parties”), their
confidential or proprietary information (“Associated Third Party Confidential
Information”).  By way of example, Associated Third Party Confidential
Information may include the habits or practices of Associated Third Parties, the
technology of Associated Third Parties, requirements of Associated Third
Parties, and information related to the business conducted between the Company
and such Associated Third Parties.  The Grantee agrees at all times during the
Grantee’s employment and thereafter to hold in the strictest confidence, and not
to use or to disclose to any person, firm, or corporation, any Associated Third
Party Confidential Information, except as necessary in carrying out the
Grantee’s work for the Company consistent with the Company’s agreement with such
Associated Third Parties or as otherwise required by applicable law, regulation
or legal process.

1.2         Non-Solicitation.  During the period commencing on the date hereof
and ending one (1) year after the termination of the Grantee’s employment, the
Grantee will not, and will not





A-2




 

permit any person or entity with which the Grantee is associated to, without
first obtaining the written permission of the Board, directly or indirectly:

(a)  solicit, except in the normal course of business on behalf of the Company,
any of the Company’s customers, clients, employees, non-employee insurance
agents, brokers or producers (or individuals who were employees, non-employee
insurance agents, brokers or producers within six months of the Grantee’s
solicitation) to, as applicable, limit, or cease their business relationships
with, or leave their employment or limit their services to, the Company, or
attempt to solicit the Company’s customers, clients,  employees, non-employee
insurance agents, brokers or producers , either for the Grantee or for any other
person or entity; or

(b)  hire any person who is, or at any time within the twelve (12) month period
prior to the termination of the Grantee’s employment was, an employee,
independent contractor or consultant of the Company or its affiliates (other
than on behalf of the Company or its affiliates), and who reported to or
otherwise interacted with the Grantee during Grantee’s employment.

1.3         Returning Company Documents. Upon termination of employment or on
demand by the Company during Grantee’s employment, the Grantee shall immediately
deliver to the Company, and shall not keep in the Grantee’s possession,
recreate, or deliver to anyone else, any and all Company property, including,
but not limited to, Company Confidential Information, Associated Third Party
Confidential Information, as well as all devices and equipment belonging to the
Company (including computers, handheld electronic devices, telephone equipment,
and other electronic devices), Company credit cards, records, data, notes,
notebooks, reports, files, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, photographs, charts, any other
documents and property, and reproductions of any and all of the aforementioned
items that were developed by the Grantee pursuant to the Grantee’s employment
with the Company, obtained by the Grantee in connection with the Grantee’s
employment with the Company, or otherwise belonging to the Company, its
successors, or assigns.

A-3

